SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

943
CA 11-00749
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


WENDY WILLIAMS, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

DELTA SONIC CAR WASH SYSTEMS, INC., DELTA
SONIC SALES & SERVICES, INC., R B-3
ASSOCIATES, INC., RANDALL BENDERSON 1993-1
TRUST, BEN-MIL ASSOCIATES, INC., BENDERSON
DEVELOPMENT COMPANY, INC., AND BENDERSON
PROPERTY DEVELOPMENT, INC.,
DEFENDANTS-APPELLANTS.


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (THOMAS E. LIPTAK OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

THE LAW OFFICE OF MARK D. GROSSMAN, NIAGARA FALLS (MARK D. GROSSMAN OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered August 10, 2010 in a personal injury
action. The order denied the motion of defendants for summary
judgment dismissing the complaint.

     Now, upon the stipulations of discontinuance signed by the
attorneys for the parties on July 7, 2011, and filed in the Niagara
County Clerk’s Office on September 14, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court